Citation Nr: 0119645	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  96-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle disorder.



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to January 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In July 1997, the Board remanded this 
case to the RO for additional development, and the case was 
subsequently returned to the Board for further appellate 
consideration.  In January 1999, the Board denied the issue 
on appeal and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Court, in a 
Memorandum Order dated November 2000, vacated and remanded 
that part of the January 1999 Board decision which denied 
service connection for residuals of a right ankle sprain.  


REMAND

In relation to the present appeal, the veteran contends that 
he sustained a right ankle injury in 1983, specifically a 
fractured ankle, and that he now suffers from arthritis of 
the right ankle.  In a February 1995 letter, Robert R. 
Shemwell, D.P.M., wrote that the veteran had arthritis of the 
right ankle due to the in-service injury sustained in 1983.  
However, he included no radiographic evidence of arthritis.  
In the July 1995 rating decision, the RO denied service 
connection for a right ankle sprain based upon the service 
medical records and the report of Dr. Shemwell.  The RO found 
that the veteran had sustained an acute sprain of the ankle 
in service.  The veteran completed a Substantive Appeal of 
the issue.

In July 1997, the Board remanded the case to the RO for 
further development.  Specifically, the Board requested that 
the veteran be afforded a VA examination to ascertain the 
nature, severity, and etiology of any right ankle disorder.  
The remand directed the examiner to perform all indicated 
evaluations, studies, and tests, and to review all pertinent 
records in the claims file.

A VA examination was performed in October 1997 and the 
examiner reviewed the service medical records.  Physical 
examination of the right ankle was essentially normal.  The 
examiner did not order an x-ray of the right ankle and he did 
not address the opinion of Dr. Shemwell.  The examiner 
diagnosed the veteran with history of right ankle sprain, 
resolved, and stated that the veteran had no service-
connected disability of the ankle.

In its January 1999 decision, the Board determined that the 
preponderance of the evidence was against the claim of 
service connection for residuals of a right ankle sprain.  
The Board based its determination on service medical records, 
the February 1995 opinion of Dr. Shemwell, and the October 
1997 VA examination.  The Board noted that the service 
medical records revealed a recurrent sprain, but no fracture, 
of the right ankle in 1982 and 1983.  The remainder of the 
service medical records contained no findings regarding the 
right ankle, and the record contained no evidence of medical 
treatment of the right ankle since discharge from service.  
The Board then found that the opinion of the VA examiner 
outweighed that of Dr. Shemwell because the record contained 
no x-ray evidence of arthritis, and because Dr. Shemwell 
formed his opinion without review of the claims file and 
based his nexus opinion solely upon the veteran's personal 
history.  

The Secretary's Motion for Remand, granted by the Court in 
its November 2000 Memorandum Order, found that the October 
1997 VA examination was inadequate because the examiner 
failed to provide radiographic examination of the right ankle 
and apparently failed to review Dr. Shemwell's diagnosis of 
arthritis.  Therefore, another VA examination was necessary 
and the Board should have remanded the issue to the RO rather 
than deciding the claim.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Motion for Remand noted that the VA had 
a duty to assist the veteran in developing facts pertinent to 
his claim, and this duty included the provision of a thorough 
and contemporaneous VA examination that was adequate for 
rating purposes.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Simply put, the VA examination afforded to the 
veteran was determined to be inadequate by the Court.  Under 
these circumstances, the Board may not properly proceed with 
appellate review until additional development has been 
accomplished.  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his right ankle, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  
Specifically, the RO should request the 
veteran's assistance in obtaining 
treatment records of Dr. Shemwell, 
including any radiographic reports.  
Copies of the medical records from all 
sources the veteran identifies, and not 
currently of record, should then be 
requested and associated with the claims 
folder.  

2.  The veteran should be afforded an 
examination of his right ankle to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, but should 
include an x-ray examination of the right 
ankle.  The examiner is requested review 
all pertinent records associated with the 
claims file, including service medical 
records, any treatment records and the 
February 1995 statement from Robert R. 
Shemwell, D.P.M. and the report of the 
October 1997 VA examination.  Following 
this review and the examination, the 
examiner is then requested to offer an 
opinion as to whether any currently 
diagnosed right ankle disorder, including 
arthritis, is causally or etiologically 
related to the right ankle symptomatology 
documented in the veteran's service 
medical records.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




